 

Exhibit 10.01

 

TENTH AMENDMENT LOAN AGREEMENT

 

THIS TENTH AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered
into as of August 15, 2019 (the "Effective Date"), by and between EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), and MIDFIRST Bank,
a federally charted savings association ("Lender").

 

Background Recitals

 

A.     Borrower and Lender are parties to that certain Loan Agreement dated as
of December 1, 2015, as amended by that certain First Amendment to Loan
Agreement dated as of March 10, 2016, as amended by that certain Second
Amendment to Loan Agreement dated as of June 15, 2016, as further amended by
that certain Third Amendment to Loan Agreement dated as of June 28, 2016, as
further amended by that certain Fourth Amendment to Loan Agreement dated as of
February 7, 2017, as further amended by that certain Fifth Amendment to Loan
Agreement dated as of June 15, 2017, as further amended by that certain Sixth
Amendment to Loan Agreement dated as of September 1, 2017, as further amended by
that certain Seventh Amendment to Loan Agreement dated as of February 15, 2018,
as further amended by that certain Eighth Amendment to Loan Agreement dated as
of June 15, 2018, and as further amended by that certain Ninth Amendment to Loan
Agreement dated as of February 7, 2019 (as amended, the "Loan Agreement").
Unless the context otherwise requires, capitalized terms used in this Amendment
and not otherwise defined herein have the respective meanings assigned to them
in the Loan Agreement.

 

B.     Borrower has requested that Lender (i) extend the Termination Date until
August 15, 2020, (ii) agree to certain changes in pricing, and (iii) agree to
certain other changes in the Loan Agreement, and Lender has agreed to such
requests, but only upon the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.     EXTENSION OF REVOLVING LOAN.

 

1.1.     Extension of Termination Date. The Termination Date is hereby extended
from August 15, 2019, to August 15, 2020. Accordingly, the definition of
Termination Date appearing in Exhibit A of the Loan Agreement is hereby amended
in its entirety to read as follows:

 

"Termination Date" means August 15, 2020, or as may be extended by Lender in
writing from time to time in Lender's sole discretion.

 

1.2.     Replacement Revolving Note. Borrower shall make, execute and deliver a
replacement Promissory Note (Revolving Loan) in the form of Exhibit A attached
hereto (the "Replacement Revolving Note") payable to Lender in the principal
amount of $15,000,000. From and after the Effective Date, all references in the
Loan Agreement or any other Loan Documents to the Promissory Note evidencing the
Revolving Loan or the Revolving Note shall be deemed references to the
Replacement Revolving Note, together with any and all renewals, extensions or
replacements thereof, amendments or modifications thereto or substitutions
therefor.

 

2.     PRICING. The definition of "LIBOR Margin" appearing in Exhibit A of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

"LIBOR Margin" means, for any day, a percentage per annum (expressed as basis
points) as set forth below, based upon the Adjusted Funded Debt to EBITDA Ratio
for the most recent fiscal quarter of Borrower:

 

 

--------------------------------------------------------------------------------

 

 

 

Pricing Tier

Adjusted Funded Debt to EBITDA Ratio

LIBOR Margin (bps)

I

> 2.00

300.00

II

> 1.50 but ≤ 2.00

275.00

III

> 1.00 but ≤ 1.50

250.00

IV

≤ 1.00

225.00

 

Any increase or decrease in the LIBOR Margin resulting from a change in the
Adjusted Funded Debt to EBITDA Ratio for the most recent fiscal quarter of
Borrower shall become effective not later than 30 days following the date a
Compliance Certificate is delivered and confirmed by Lender; provided, however,
that if Borrower fails to deliver a Compliance Certificate on or before the
applicable Compliance Certificate Due Date, then Pricing Tier I shall apply as
of the first Business Day after such Compliance Certificate Due Date and shall
continue to apply until not later than 30 days following the date a Compliance
Certificate is delivered and confirmed by Lender, whereupon the LIBOR Margin
shall be adjusted based upon the Adjusted Funded Debt to EBITDA Ratio contained
in such Compliance Certificate.

 

3.     OTHER MODIFICATIONS TO LOAN AGREEMENT.

 

3.1.     Financial Statements and other Reports. Section 4.1(f) of the Loan
Agreement is amended in its entirety to read as follows:

 

(f)     Financial Statements and other Reports. Borrower shall deliver to Lender
the below statements and reports on or before the below delivery deadline.
Borrower shall also deliver to Lender any other information, reports or
certificates as and when Lender requests.

 

Statement or Report

Frequency

Delivery Deadline

Borrower's audited annual financial statements

Annually

Within 90 days after each fiscal year ends

Borrower's quarterly financial statements

Quarterly

Within 45 days after each quarter ends

Audited annual financial statements of Hilti

Annually

Within 90 days after each fiscal year of Hilti

Confirmation of payment of rent by Hilti and CAM payments under Hilti Lease

Annually

Within 90 days after each anniversary of the Effective Date

 

All statements and reports must be in scope and detail reasonably satisfactory
to Lender. During any Event of Default Period, Lender may require that all
statements and reports be prepared, audited and certified (at Borrower's cost
and expense) by an independent certified public accountant, acceptable to
Lender. Borrower shall provide Lender with such additional financial,
management, or other information regarding any Borrower Party or the Property,
as Lender may request. Upon Lender's request, Borrower shall deliver all items
required by this Subsection in an electronic format or by electronic
transmission reasonably acceptable to Lender.

 

3.2.     Field Audit. Section 4.1(x) of the Loan Agreement is hereby amended in
its entirety to read as follows:

 

(x)      Borrower will permit Lender, through its authorized agents and
representatives (who need not be employees of Lender), to conduct periodic field
audits of

 

2

--------------------------------------------------------------------------------

 

 

 

Borrower and to review its operations, books and records, credit policies,
charge-off policies, collection procedures, methodology for eligibility
calculations, and other matters relating to the value and maintenance of the
Eligible Accounts and Eligible Inventory and Borrower's financial reporting.
Except during any Event of Default Period, field audits will be conducted no
more than once per calendar year at the sole discretion of Lender. Borrower will
pay all costs and expenses incurred by Lender in connection with each field
audit.

 

3.3.     Adjusted Financial Covenant. The definition of "AFD Test Default"
appearing in Exhibit A of the Loan Agreement is hereby amended in its entirety
to read as follows:

 

"AFD Test Default" means that, as of the last day of any calendar month, the
Adjusted Funded Debt to EBITDA Ratio is greater than 2.00:1.00.

 

3.4.     Replacement Compliance Certificate. The form of Compliance Certificate
set forth in Exhibit C of Loan Agreement is hereby replaced with Exhibit C-1
attached to this Amendment.

 

3.5.     Replacement Borrowing Base Certificate. The form of Borrowing Base
Certificate set forth in Exhibit D of Loan Agreement is hereby replaced with
Exhibit D-1 attached to this Amendment.

 

4.     CONDITIONS TO EFFECTIVENESS. This Amendment will be effective as of the
Effective Date, but subject to satisfaction of each of the following conditions
precedent:

 

4.1.     Execution of Amendment Documents. The following documents
(collectively, the "Amendment Documents") shall have been executed by the
applicable parties and delivered to Lender, each in form and substance
satisfactory to Lender:

 

(a)     this Amendment; and

 

(b)     the Replacement Revolving Note.

 

4.2.     Legal Matters. All legal matters incident to this Amendment shall be
satisfactory to Lender and its counsel.

 

5.     REPRESENTATIONS AND WARRANTIES.

 

5.1.     Reaffirmation. Borrower confirms that all representations and
warranties made by it in the Loan Agreement and the other Loan Documents are,
and as of the Effective Date will be, true and correct in all material respects,
and all of such representations and warranties are hereby remade and restated as
of the Effective Date and shall survive the execution and delivery of this
Amendment.

 

5.2.     Additional Representations and Warranties.

 

5.2.1.     Power; Transactional Authority; Enforceability. Borrower has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Amendment, and has taken all necessary action to authorize
its execution, delivery and performance of this Amendment. Borrower has duly
executed and delivered this Amendment. This Amendment constitutes Borrower's
legal, valid and binding obligations, enforceable in accordance with the terms
of the Loan Documents, as amended by this Amendment, subject to (i) the effect
of any Applicable Bankruptcy Law, or (ii) general principles of equity.

 

5.2.2.     No Violation; No Consent. Borrower's execution, delivery and
performance of this Amendment, and compliance with the terms and provisions of
the Loan Documents, as amended by this Amendment, will not (i) contravene any
Applicable Law, (ii) conflict or be inconsistent with or result in any breach of
any term, covenant, condition or provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the Property or Borrower's other assets pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which Borrower is a party or by which Borrower or any of the

 

3

--------------------------------------------------------------------------------

 

 

 

Property or Borrower's other assets is bound or may be subject, or (iii) violate
any term of Borrower's certificate of incorporation or other documents and
agreements governing Borrower's existence, management or operation. Borrower is
not required to obtain the consent of any other party, including any
Governmental Authority, in connection with the execution, delivery, performance,
validity or enforceability of the Loan Documents, as amended by this Amendment.

 

5.2.3.     Financial Matters. Each Borrower Party financial statement previously
delivered to Lender was prepared in accordance with GAAP and completely,
correctly and fairly present the financial condition and the results of
operations of each Borrower Party on the date and for the period covered by the
financial statements. All other reports, statements and other data that any
Borrower Party furnished to Lender in connection with the Loan are true and
correct in all material respects and do not omit any fact or circumstance
necessary to ensure that the statements are not misleading. Each Borrower Party
(i) is solvent, (ii) is not bankrupt, and (iii) has no outstanding liens, suits,
garnishments, bankruptcies or court actions which may render such Borrower Party
insolvent or bankrupt. Since the date of the last financial statements each
Borrower Party delivered to Lender, no event, act, condition or liability has
occurred or exists, which has had, or may reasonably be expected to have, a
material adverse effect upon (A) such Borrower Party's business, condition
(financial or otherwise) or operations, or (B) such Borrower Party's ability to
perform or satisfy, or Lender's ability to enforce, any of the Indebtedness.

 

5.2.4.     Litigation. There are no suits or proceedings (including
condemnation) pending or (to Borrower's knowledge, after reasonable inquiry)
threatened against or affecting any Borrower Party or the Property or involving
the validity, enforceability or priority of any of the Loan Documents. Borrower
has not received notice from any Governmental Authority alleging that any
Borrower Party or the Property is violating any Applicable Law.

 

5.2.5.     No Default. No Event of Default currently exists or would exist after
giving effect to the transactions contemplated by this Amendment.

 

6.     MISCELLANEOUS.

 

6.1.     Effect of Amendment. The terms of this Amendment shall be incorporated
into and form a part of the Loan Agreement. Except as expressly amended,
modified and supplemented by this Amendment, the Loan Agreement shall continue
in full force and effect in accordance with its original stated terms, all of
which are hereby reaffirmed in every respect as of the Effective Date. In the
event of any irreconcilable inconsistency between the terms of this Amendment
and the terms of the Loan Agreement, the terms of this Amendment shall control
and govern, and the agreements shall be interpreted so as to carry out and give
full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.

 

6.2.     No Course of Dealing; Past Acceptance. This Amendment shall not
establish a course of dealing or be construed or relied upon as evidence of any
willingness on Lender's part to grant any future consent or amendment, should
any be requested. Lender acknowledges that Lender and its agents in the past may
have accepted, without exercising the remedies to which Lender was entitled,
payments and performance by Borrower that constituted Events of Default under
the Loan Documents. Borrower acknowledges that no such acceptance or grace
granted by Lender or its agents in the past, or Lender's agreement to the
modifications evidenced hereby, has in any manner diminished Lender's right in
the future to insist that Borrower Parties strictly comply with the terms of the
Loan Documents, as modified by the terms of this Amendment. Furthermore,
Borrower specifically acknowledges that any future grace or forgiveness of any
Events of Default shall not constitute a waiver or diminishment of any right of
Lender with respect to any future Event of Default, whether or not similar to
any Event of Default with respect to which Lender has in the past chosen, or may
in the future choose, not to exercise all of the rights and remedies granted to
it under the Loan Documents.

 

4

--------------------------------------------------------------------------------

 

 

 

6.3.     Release. Borrower hereby releases, remises, acquits and forever
discharges Lender and any co-lender or loan participant, together with their
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing the "Released Parties"), from any and all
actions and causes of action, judgments, executions, suits, liens, debts,
claims, counterclaims, defenses, demands, liabilities, obligations, damages and
expenses of any and every character (collectively, "Claims"), known or unknown,
direct or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter accruing, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the Effective Date, and in any way directly or indirectly arising out
of or in any way connected to this Amendment or the other Loan Documents, or any
of the transactions associated therewith, or the Property, including
specifically but not limited to claims of usury, lack of consideration,
fraudulent transfer and lender liability, that it now has or may hereafter have
against any Released Party, and hereby agrees to indemnify and hold harmless
Lender and each other Released Party for all Claims that any Person may bring
against any such Released Party that arise under or in connection with the Loan
Agreement based on facts existing on or before the Effective Date. THE FOREGOING
RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS,
DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES ARISING
AS A RESULT OF THE NEGLIGENCE OR STRICT LIABILITY OF ONE OR MORE OF THE RELEASED
PARTIES.

 

6.4.     Ratification and Affirmation. Borrower hereby acknowledges the terms of
this Amendment and ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect.

 

6.5.     No Modification. This Amendment along with the Loan Documents
supersedes and merges all prior and contemporaneous promises and agreements. No
modification of this Amendment or any other Loan Document, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by the Parties. The Parties further
agree that the Loan Agreement, as amended by this Amendment, may not in any way
be explained or supplemented by a prior, existing or future course of dealings
between the Parties or by any prior, existing, or future performance between the
Parties pursuant to this Amendment, the Loan Agreement or otherwise.

 

6.6.     Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and will not affect the scope or
meaning of the sections of this Amendment.

 

6.7.     Applicable Law. This Amendment and the rights and obligations of
Borrower and Lender are in all respects governed by, and construed and enforced
in accordance with the Governing Law (without giving effect to its principles of
conflicts of law), except for those terms of the Security Instruments pertaining
to the creation, perfections, validity, priority or foreclosure of the liens or
security interests on the Property located within the State, which terms will be
governed by, and construed and enforced in accordance with the laws of the State
(without giving effect to its principles of conflicts of law).

 

6.8.     Counterparts; Miscellaneous. This Amendment may be executed in any
number of counterparts with the same effect as if all signers executed the same
instrument. All counterparts of this Amendment must be construed together and
will constitute one instrument. This Amendment is a Loan Document. Time is of
the essence with respect to this Amendment. The Parties acknowledge and confirm
that each of their respective attorneys has participated or has had the
opportunity to participate jointly in the review and revision of this Amendment
and that it has not been written solely by counsel for one party. The Parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to or may be resolved against the drafting Party will not
favor either Party against the other. The terms and provisions of this Amendment
are binding upon and inure to the benefit of the Parties and their successors
and assigns.

 

6.9.     Reimbursement of Expenses. Borrower agrees to pay or reimburse Lender
for all reasonable out-of-pocket expenses, including Attorneys' Fees, incurred
by Lender in connection with the negotiation,

 

5

--------------------------------------------------------------------------------

 

 

 

preparation, execution and delivery of this Amendment and the consummation of
the transactions contemplated hereby.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the Effective Date.

 

 

Borrower: 

EDUCATIONAL DEVELOPMENT CORPORATION,

a Delaware corporation

          By:      /s/ Randall W. White                                         
  Name: Randall W. White   Title:   Chairman, President and CEO

                        

 

 

 

 

 

 

 

 

 

 

Borrower's Signature Page

to

Tenth Amendment to Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

Lender:  MIDFIRST BANK, a federally chartered savings association          
By:      /s/ Marc Short                                                      
Name: Marc Short   Title:   Senior Vice President

                        

 

 

 

 

 

 

 

 

Lender's Signature Page

to

Tenth Amendment to Loan Agreement

 

 

 